 

Exhibit 10.1

 

AMENDMENT No. 2

 

to

 

INVESTOR RIGHTS AGREEMENT

 

__________

 

This AMENDMENT No. 2 TO INVESTOR RIGHTS AGREEMENT (this “Amendment”) is entered
into as of November 27, 2019 with respect to the Investor Rights Agreement,
dated as of May 31, 2018, by and among GTT Communications, Inc., a Delaware
corporation (the “Company”), The Spruce House Partnership LP, a Delaware limited
partnership (“Spruce House”), and the Acacia Investors, as amended by Amendment
No. 1 to Investor Rights Agreement, dated as of May 30, 2019, by and among the
Company, Spruce House and the Acacia Investors (as so amended, the “IRA”). Any
capitalized terms used but not defined in this Amendment have the respective
meanings set forth in the IRA.

 

BACKGROUND:

 

The IRA contemplated that, during the Standstill Period, without the prior
written approval of the Company or the Company Board Spruce House will not and
will cause its controlled Affiliates not to acquire beneficial ownership of any
securities (including in derivative form) of the Company or make any tender,
exchange or other offer for such an acquisition, subject to certain exceptions.

 

The Company previously adopted the Section 382 Rights Agreement (the “Rights
Agreement”), dated as of August 7, 2019, pursuant to which Spruce House will
cease to be a Grandfathered Person (as defined in the Rights Agreement) if
Spruce House acquires any Common Stock of the Company in violation of Section
3.1.1 of the IRA prior to the expiration or termination of such restrictions.

 

The Company and Spruce House have agreed to amend Section 3.1.1 of the IRA in
order to increase the amount of Common Stock of the Company which Spruce House
may acquire during the Standstill Period.

 

AMENDMENT:

 

Based on the foregoing, and in consideration of the mutual covenants and
agreements contained herein and in the IRA, and intending to be legally bound
hereby, the Company and Spruce House are entering into this Amendment pursuant
to Section 4.4 of the IRA.

 

1                     Amendment of Standstill.

 

1.1Section 2.2.1 of the IRA is hereby amended by deleting “Beginning on the
first Business Day that is one year following the Closing Date” and inserting
“Beginning on the date a request for registration pursuant to this Section 2.2.1
is delivered to the Company by Spruce House” in lieu thereof.

 

1.2Section 3.1.1 of the IRA is hereby amended by deleting “25%” and inserting
“30%” in lieu thereof.

 

2                     Effective Time. The amendment contemplated by this
Amendment shall be effective upon execution of this Amendment by the Company and
each of the Investors.

 

3                     Entire Agreement. This Amendment and the IRA constitute
the entire agreement of the Company and the Investors, and supersede all other
prior and contemporaneous agreements and understandings, both written and oral,
by or among the Company and the Investors with respect to the subject matter
hereof. For the avoidance of doubt, and without limiting the foregoing, each of
the provisions of Section 4 of the IRA, other than Sections 4.7 and 4.9, shall
apply to this Amendment.

 





 

 

4                     No Other Changes. Except as specifically amended by the
terms of this Amendment, all of the terms and conditions of the IRA remain in
full force and effect.

 

5                     Counterparts. This Amendment may be signed in any number
of counterparts, each of which (when executed and delivered) shall constitute an
original instrument, but all of which together shall constitute one and the same
instrument. This Amendment shall become effective and be deemed to have been
executed and delivered by each of the Company and the Investors at such time as
counterparts hereto shall have been executed and delivered by the Company and
all of the Investors, regardless of whether all of them have executed the same
counterpart. Counterparts may be delivered via electronic transmission
(including pdf) and any counterpart so delivered shall be deemed to have been
duly and validly delivered and be valid and effective for all purposes.

 

6                     Representations Regarding Rights Agreement. The Company
hereby represents and warrants to Spruce House that (a) the restrictions set
forth in Section 3.1.1 of the IRA have not expired or terminated and (b) Spruce
House will not cease to be a Grandfathered Person (as defined in the Rights
Agreement) and will not become an Acquiring Person (as defined in the Rights
Agreement) under the Rights Agreement, in each case as a result of Spruce
House’s or its controlled Affiliates’ acquisition after the date of this
Amendment of equity securities of the Company representing up to 30% of the
Company’s total voting power.

 

[signature page follows]

 



2

 

 



IN WITNESS WHEREOF, the Company and the Investors have caused this Amendment to
be executed and delivered by their duly authorized representatives as of the
date first written above.

 

COMPANY:       GTT COMMUNICATIONS, INC.       By:       Name:   Title:      
SPRUCE HOUSE:       THE SPRUCE HOUSE PARTNERSHIP LP       By: Spruce House
Capital LLC,
its general partner       By:     Name:   Title:  

 



[Signature page to Amendment No. 2 to Investor Rights Agreement]



 







 



 

 